Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 21 are objected to because of the following informalities: In claim 2, line 5, “a caster wheel steering mode” should be –the caster wheel steering mode- because that steering mode was previously introduced in claim 1, line 17.  Similarly, in line 6, “a non-caster wheel steering mode” should be –the non-caster wheel steering mode-.  
In claim 21, lines 5-6, “a caster wheel steering mode” should be –the caster wheel steering mode- because that steering mode was previously introduced in claim 15, line 15.  Similarly, in lines 7-8, “a non-caster wheel steering mode” should be –the non-caster wheel steering mode-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 27, it is not clear to what applicant is referring by claiming a “three position cylinder”.  The only reference in applicant’s detailed disclosure to a three position cylinder is in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 15, 16, 19, 21, 24-26, 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto (USPGPub 2013/0075169).
Regarding claim 1 and 15, Oto teaches a steered caster wheel system comprising: a chassis 10; a caster wheel 31 suspended from the chassis and having a steering axis (wheel 31 is steered about the axis of pivot shaft 32), the caster wheel rotating about the steering axis through a range of swivel positions.  Otto includes a suspension mechanism (paragraph [0057] describes a walking beam suspension and indicates other types of suspension could be used).  The caster wheel 31 mounted to the suspension mechanism (pivoting axle 12 of the suspension mechanism) to enable the caster wheel to move relative to the chassis.  A steering mechanism 18 is connected to the caster wheel, as broadly recited, to control the swivel position of the caster wheel.  A steering actuator 40 is connected to the 
	Regarding claims 2 and 21, the disengagement system comprises a cylinder (element 55 described in para [0065], lines 7-9, and illustrated in Figure 3) configured to selectively enable the steering actuator to change the swivel position of the caster wheel in response to movement of the steering mechanism in a caster wheel steering mode and disables the steering actuator from changing the swivel position of the caster wheel in a non-caster wheel steering mode. 
Regarding claim 8, Otto teaches the steering actuator is selected from a hydraulic cylinder, a rack and pinion mechanism or a steering gear with pitman arm (hydraulic cylinder 40).  
Regarding claim 16, Otto teaches the steering mechanism 18 is hydraulically connected to the steering actuator 40 (steering mechanism 18 and steering actuator 40 are hydraulically connected by a hydraulic steering system, including pump 14, motor 13, fluid control system 20 and fluid lines, seen in Figure 1 and described in para [0055]).  
Regarding claim 19, a tie rod 41 connects to the steering actuator 40 and connected to the caster wheel 31 (see Figure 2, paragraphs [0065], lines 1-3, paragraph [0068]).  
Regarding claim 24, Otto teaches a steered caster wheel system comprising: a caster wheel 31 having a steering axis at 32, the caster wheel rotating about the steering axis through a range of swivel positions.  A steering mechanism 18 controls the swivel position of the caster wheel by way of a steering actuator 40.  A disengagement cylinder 55 is connected to the steering actuator (by way of tie rod41, as broadly recited) and connected to the caster wheel 31), the disengagement cylinder selectively enabling the steering actuator to change the swivel position of the caster wheel in response to movement of the 
Regarding claim 25, the steering mechanism 18 is connected to the steering actuator 40 by way of a hydraulic steering arrangement, as described above.  
Regarding claim 26, the steering actuator is a hydraulic cylinder 40 (see Figure 2, para [0067]).  
Regarding claim 29, Otto teaches a vehicle having a steerable suspended caster wheel 31, the vehicle comprising: a chassis 10; a subframe 12 independently suspended from the chassis to allow the subframe to move relative to the chassis as the vehicle travels over uneven terrain; and a caster wheel assembly 31 rotatably mounted to the subframe at a swivel joint having a steering axis at 32.  The caster wheel assembly comprising: a leg assembly (fork shown in Figure 3 that connects the wheel 31 to the pivot shaft 32) and a caster wheel 31 rotatably mounted to the leg assembly, the leg assembly and caster wheel being rotatable about the steering axis through a range of swivel positions.  A steering system 40 is connected to the leg assembly to control the swivel position of the caster wheels.
Regarding claim 33, the steering system comprises: a steering mechanism (18, as broadly recited) connected to the leg assembly to control the swivel position of the caster wheel.  A steering actuator 40 is connected to the caster wheel and the steering mechanism and a disengagement system 43 selectively enables the steering actuator to change the swivel position of the caster wheel in response to movement of the steering mechanism in a caster wheel steering mode and disables the steering actuator from changing the swivel position of the caster wheel in a non- caster wheel steering mode.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otto in view of Hauser (USPN 8,950,520).
Regarding claim 9, Otto does not teach only mechanical connections between the steering mechanism and the caster wheel.
Hauser teaches a steering mechanism (in Figure 44, col. 28, lines 23-37) that provides a mechanical connection between the steering mechanism and steerable caster wheel.
It would have been obvious to one of ordinary skill in the art to provide the Otto steering system with a mechanical connection between the steering mechanism (steering wheel) and steerable caster, as taught by Hauser, in order to avoid failure of the steering arrangement due to a hydraulic fluid leak.
Regarding claim 10, the mechanical connection between the steering mechanism and the caster is not dependent on a control unit signal.
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Otto in view of Minakawa (USPN 5,000,477).
Regarding claim 31, Otto lacks a suspension arrangement having a lateral arm and a longitudinal arm.
Minakawa teaches a suspension system for a steerable wheel having longitudinal 125 and lateral 108, 109, arms.
It would have been obvious to one of ordinary skill in the art to configure the suspension of the steerable wheels of Otto to have longitudinal and lateral arms, as taught by Minakawa, in order to provide large longitudinal compliance with caster rigidity and improved riding comfort during braking. 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hillman teaches a steerable caster with a disengagement system for allowing the wheel to freely pivot.
Langenfeld, Michael, and Scherbring teach mechanical steering arrangement for caster wheels.
Bebernes teaches a hydraulic steering system for caser wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb